217 Ga. 612 (1962)
124 S.E.2d 86
HENLEY
v.
HENLEY.
21513.
Supreme Court of Georgia.
Argued January 17, 1962.
Decided February 8, 1962.
Leon S. Rozen, Frank A. Bowers, for plaintiff in error.
Pauline E. Cousins, Mildred L. Kingloff, contra.
HEAD, Presiding Justice.
The sole assignment of error in the bill of exceptions is on a nunc pro tunc order of the trial judge consolidating for trial the wife's action for alimony and the husband's divorce action. The bill of exceptions recites that counsel for both parties agreed in open court for the consolidation to be made at the time of the trial, where in alimony was awarded to the wife and child. From the record it appears that the alimony judgment was rendered approximately 18 months prior to the nunc pro tunc order of consolidation, which was entered on the application of the wife, and after notice and hearing, with counsel for both parties present. Held:
The plaintiff in error having consented in open court to the consolidation of his divorce action and the wife's action for alimony, he can not now complain of a nunc pro tunc order of consolidation, under the rule that "one cannot complain of a judgment, order, or ruling that his own procedure or conduct procured or aided in causing." Bennett v. Bennett, 210 Ga. 721 (2) (82 SE2d 653).
Judgment affirmed. All the Justices concur.